David Newbern, Justice, concurring. The majority opinion reaches the correct result, but I believe it can be explained with less confusion simply by pointing out that Ark. Code Ann. § 14-14-1301 (b)(2) (1987) establishes constable as an elected township officer. Arkansas Code Ann. § 14-14-1202(b)(l)(A) (1987) provides with respect to ethical standards for county government that “officers and employees of county government shall include ... all elected . . . township officers.” Arkansas Code Ann. § 14-26-101 (1987) requires all counties “to provide workers’ compensation coverage for their officials . . . .” It is thus clear that the General Assembly regards constables as county officers, and Farnsworth' is entitled to coverage.